OPINION — AG — ** SUPERINTENDENT OF SCHOOLS — PROPERTY — OIL ** (1) THE SCHOOL BOARD MAY SELL THE MINERAL RIGHTS IN REAL PROPERTY OWNED BY IT IN FEE SIMPLE, IF IT DETERMINES SUCH SALE TO BE IN THE BEST INTEREST OF THE SCHOOL INTEREST AND THAT SAID MINERAL INTEREST IS NOT NEEDED BY THE SCHOOL DISTRICT AND THAT SAID MINERAL INTEREST IS NOT NEEDED BY THE SCHOOL DISTRICT IN ORDER TO MAINTAIN AND OPERATE A COMPLETE PUBLIC SCHOOL SYSTEM. (2) THE OKLAHOMA SCHOOL CODE DOES 'NOT' PRESCRIBE ANY PARTICULAR PROCEDURE TO BE FOLLOWED IN SELLING PROPERTY BELONGING TO THE SCHOOL DISTRICT, AND IT IS THE OPINION OF THE A.G. THAT IN THE ABSENCE OF STATUTORY REQUIREMENTS, THE BOARD OF EDUCATION OF THE SCHOOL DISTRICT MAY ADOPT SUCH PROCEDURE FOR THE SELLING OF SUCH PROPERTY AS WILL, IN THE JUDGMENT OF THE BOARD, BE MOST ADVISABLE UNDER THE CIRCUMSTANCES. (3) THE DISPOSITION OF MONEY DERIVED FROM THE SALE OF MINERAL INTEREST IN LANDS OWNED BY A SCHOOL DISTRICT WOULD BE GOVERNED BY THE PROVISIONS OF 62 O.S. 335 [62-335] (MINERALS, OIL GAS, FUNDS, COUNTY TREASURER, DEPOSITED) (4) IF THE MONEYS HERE UNDER CONSIDERATION ARE CREDITED TO THE GENERAL FUND, AND IF THEREAFTER, AN APPROPRIATION IN THE GENERAL FUND IS DULY MADE FOR SAID PURPOSE, THAT SAID APPROPRIATION AND THE EXPENDITURE THEREOF FOR THE PURPOSE OF CONSTRUCTING A SCHOOL BUILDING WOULD BE PROPER. (LEASE RENTAL OF SCHOOL PROPERTY, PROCEEDS, MINERAL INTERESTS) CITE: 62 O.S. 335 [62-335], 70 O.S. 4-22 [70-4-22], 70 O.S. 4-5 [70-4-5] (MINERAL RIGHTS, PROCEDURE, SELL, SALE) (RICHARD M. HUFF)